IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 95PA16

                                Filed 17 March 2017

CYNTHIA WALKER, D.D.S.,
                   Petitioner

              v.
THE NORTH CAROLINA STATE BOARD OF DENTAL EXAMINERS,
                   Respondent



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 782 S.E.2d 518 (2016), affirming an order

entered on 23 October 2014 by Judge Elaine Bushfan in Superior Court, Wake

County. Heard in the Supreme Court on 13 February 2017.


      Smith Moore Leatherwood LLP, by Elizabeth Brooks Scherer and Ryan
      McKaig, for petitioner-appellant.

      Ellis & Winters LLP, by Matthew W. Sawchak, Stephen D. Feldman, Troy D.
      Shelton, and Paul M. Cox; and Carolin Bakewell for respondent-appellee.

      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Clinton R. Pinyan,
      for North Carolina Board of Pharmacy, amicus curiae.



      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.